Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 2-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, clear and proper antecedent basis for the “chamber” (line 2) should be defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 9-12, 14, 18-28, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Riggs et al. (US 5,355,872).
The Riggs et al. reference discloses a fluid delivery system including an aerosol generator (proximate reference numeral 268 in Figure 3, see also col. 11, lines 15-23) with a longitudinal axis defined by passage 260, a housing (defined in part by elements 64 and 278 in Figure 3),  an internal wall 266 with a distal end that terminates within the chamber 9 that defines a baffle that partly retains aerosol particles, a fluid supply (see oxygen flow 26 in Figure 3 which is in communication with ventilator 10 as shown in Figure 1) fluidly coupled to the housing at an inlet 38 and an outlet 22 defining a delivery tube, and a patient interface 24 in fluid communication with the delivery tube.
In regard to claim 21, see tube 74 that essentially defines a drain port.
In regard to claims 39 and 40, see col. 14, lines 20-38 and see also the broad range of medicaments disclosed throughout the Background of the Invention.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 5-8, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riggs et al. (US 5,355,872).
The Power et al. reference discloses a fluid delivery system (supra), but fails to disclose the volumetric mean diameter of the aerosol particles at the outlet is less than 4.5 microns (claim 5), 4 microns (claim 6), 3.5 microns (claim 7) or 3 microns (claim 8); the diameter of the supplemental oxygen tube be from 2 mm to 5 mm (claim 29) or the flow of supplemental oxygen is less than 3 litres per minute (claim 30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the volumetric mean diameter of the aerosol particles at the outlet be less than 4.5 microns (claim 5), 4 microns (claim 6), 3.5 microns (claim 7) and 3 microns (claim 8); the diameter of the supplemental oxygen tube be from 2 mm to 5 mm (claim 29)  and the flow rate of the supplemental oxygen as being less than about 3 liters per minute (claim 30), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riggs et al. (US 5,355,872) in view of Fink et al. (US 2007/0267010).
The Riggs et al. reference discloses a fluid delivery system (supra), but fails to disclose the patient interface as including a nasal port and a nasal cannula, as claimed.  The Fink et al. reference discloses another fluid delivery system having a patient interface including a nasal cannula 122 with associated nasal port (unnumbered, see Figure 1A).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a patient interface that includes a nasal cannula and port as, for example, shown by Fink et al. for the endotracheal-type patient interface of Riggs et al. wherein so doing would amount to the mere substitution of one type of patient interface arrangement for another that would work equally as well in the system of Riggs et al.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8,418,690.
The patented claims define a supplemental oxygen delivery system including a housing, and aerosol generator and a delivery tube that anticipates the now claimed subject matter.  Therefore, since the patented claims anticipate the now claimed subject matter, they are not patentably distinct.

 Claims 1-3, 10, 11, 14, 24-27, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,455.
The patented claims define a supplemental oxygen delivery system including a housing, and aerosol generator and a delivery tube that anticipates the now claimed subject matter.  Therefore, since the patented claims anticipate the now claimed subject matter, they are not patentably distinct.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/            Primary Examiner, Art Unit 3649